Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered March 7, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of murder in the second degree *747for intentionally choking a woman to death. A police officer testified at the trial that the defendant offered to help with the investigation and voluntarily accompanied her to the precinct. Later, while discussing his meeting with the victim the previous evening, the defendant said "I choked her”. Upon making the statement, the defendant was given Miranda warnings (see, Miranda v Arizona, 384 US 436), and thereafter gave a detailed confession. At trial, the court instructed the jury to consider the adequacy of the Miranda warnings and the voluntariness of the defendant’s post-Miranda confession. On appeal, the defendant challenges the court’s failure to instruct the jury to also consider the voluntariness of the defendant’s pr e-Miranda statement. However, by not specifically requesting a jury instruction to consider the voluntariness of the defendant’s pr e-Miranda statement, or objecting to the charge on this ground, the defendant failed to preserve this issue for appellate review (see, CPL 470.05 [2]; People v Cerrato, 24 NY2d 1,10). Miller, J. P., O’Brien, Copertino and Pizzuto, JJ., concur.